220 S.W.3d 368 (2007)
Robert F. STAGNER, Appellant,
v.
DIRECTOR OF REVENUE, Respondent.
No. WD 66681.
Missouri Court of Appeals, Western District.
March 6, 2007.
Motion for Rehearing and/or Transfer Denied May 1, 2007.
William Erdrich, St. Joseph, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Eric M Wilson, Asst. Attorney General, Jefferson City, MO, for respondent.
Before ROBERT G. ULRICH, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 1, 2007.

Order
PER CURIAM.
Robert Stagner appeals the judgment of the Circuit Court upholding the revocation of his driver's license. The Director of Revenue revoked Stagner's license after he refused to submit to a breathalyzer test of his blood alcohol content.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).